Citation Nr: 1718180	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-39 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a respiratory disorder other than right-sided pulmonary granuloma, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for right-sided pulmonary granuloma.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This case comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In its decision, the RO granted service connection for tinnitus and hearing loss and denied service connection for post traumatic stress disorder (PTSD), a respiratory disorder (then characterized as chronic obstructive pulmonary disease(COPD)) and hepatitis C.  The Veteran appealed the denial of the three service connection claims and the denial of a compensable disability rating for hearing loss.  

In November 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

 In February 2013, the Board denied the Veteran's request for a compensable rating for his hearing loss disability and remanded the remaining issues.  In May 2016, the Board granted service connection for hepatitis C and remanded the respiratory disorder and PTSD claims.  On remand, the RO granted service connection for PTSD, but continued to deny service connection for a respiratory disorder.  Thus, of the five issues decided in the September 2009 rating decision, only the respiratory disorder claim remains part of this appeal.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran.  In this case, for example, it is better for the Veteran to describe his claim as a request for service-connected compensation for a respiratory disorder than as a request for service-connected compensation for COPD, because the scope of the broader language includes both COPD and any other respiratory disorder may be related to service.  As this decision will explain, the medical evidence demonstrates that the Veteran has two diagnosed respiratory disorders - COPD and right-sided pulmonary granuloma.  Because the evidence favors the Veteran's claim for pulmonary granuloma, but not for COPD, the Board has characterized the respiratory disorder as two issues.  Consistent with Clemons, the COPD claim also includes a claim for any other service-connected respiratory disorder other than right-sided pulmonary granuloma.


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran's right-sided pulmonary granuloma is related to an in-service disease or injury.

2. The preponderance of the evidence favors the conclusion that the Veteran's COPD is not related to service 


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran's right-sided pulmonary granuloma was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2. COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated July 2009, the RO notified him of all the other elements necessary to establish his claim for service connection for a respiratory disorder.  By sending this letter, the RO satisfied VA's duty to notify.

Duty to Assist

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records and post-service records of medical treatment from VA medical centers.  The RO also obtained medical opinions on the nature and etiology of the Veterans' claimed respiratory disorders in August 2009, April 2013 and June 2016.  For the reasons mentioned in the Board's February 2013 and May 2016 remands, the first two examination reports failed to provide all the information necessary to make a decision on the claim.  The June 2016 report, however, was based on an accurate understanding of the record and, with respect to the issue of service connection for a respiratory disorder other than pulmonary granuloma, to include COPD, is supported by an adequate rationale.  Having obtained this information, the Board finds that VA has satisfied its duty to assist.


II. Service Connection for Respiratory Disorders

General Service Connection Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Factual Background

According to the report of an October 1967 medical examination, the Veteran's heart and lungs were normal when he enlisted in the Army.  Subsequent service treatment records describe multiple upper respiratory infections in addition to pneumonia, which was diagnosed in early 1970.  The report of the Veteran's separation examination, in June 1970, also indicates that the heart and lungs were normal.  On the day of the separation examination, the Veteran completed a report of medical history form.  On the form, he indicated that he did not have the following conditions, and had never experienced them in the past: asthma, shortness of breath and chronic cough.

The Veteran claims that he has a current respiratory disorder, initially claimed as COPD, which he attributes to the pneumonia he experienced in service.  To help determine the nature and etiology of any current respiratory disability, the RO arranged for the Veteran to be examined by a VA physician's assistant in August 2009.  The Veteran told the examiner that he had not had pneumonia since he was released from active duty, but he said he did experience episodes of bronchitis approximately twice each year.  He was also diagnosed with COPD and complained of exertional shortness of breath when he walks for more than one mile.  According to the examination report, the Veteran had a more than fifty "pack year" history of smoking cigarettes.  

The August 2009 examination report quoted the results of a pulmonary function test and imaging studies of the Veteran's chest.  The imaging studies indicated the presence of a nodule in the right lung.  The nodule has subsequent been identified as a right-sided pulmonary granuloma.

A granuloma is "an imprecise term applied to either a small, nodular, delimited aggregation of mononuclear inflamed cells, or a similar collection of epithelioid cells; it is usually surrounded by a rim of lymphocytes and often includes multinucleated giant cells.  Some granulomas contain eosinophils and plasma cells, and many are accompanied by fibrosis.  Granuloma formation represents a chronic inflammatory response that can be initiated by infectious or noninfectious agents."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 803 (32d ed. 2012).   

A VA primary care note, dated August 2011, described the granuloma as follows: "Lung granuloma: mentioned in outpatient CT scan according to the PCP note in 2/2010, mentioned as calcified granuloma and not nodule, also with few years history, malignancy is highly unlikely."  

Unfortunately, as the Board noted in its February 2013 decision and remand, the medical opinion provided by the August 2009 VA examiner was inadequate.  As the Board explained, "while the examiner unequivocally stated the scarring of the lungs is due to the pneumonia in service, he went on to state that in the Veteran's case it is not certain whether the granuloma is due to the in-service pneumonia.  The opinion itself supports the claim, and the reasoning is against the claim."

For this reason, the Board remanded the respiratory disorder issue with to obtain a new medical opinion on the issue of whether any scarring of the Veteran's lungs, including granulomas, was due to the pneumonia diagnosed in service.  

The RO obtained a second medical opinion from a VA physician in April 2013.  The report noted that the Veteran appeared to have COPD.  But, according to the examiner, "the pulmonary granuloma he has on the right side has been noted in the past, with proper investigations.  His [service treatment records] indicated a left-sided pneumonia many years ago.  A right-sided pulmonary granuloma should not be caused by a left-sided pneumonia."

As the Board explained in its May 2016 decision and remand, the April 2013 report did not indicate COPD was related to service.  The opinion also failed to address the Veteran's suggestion that his exposure to diesel fumes could have caused his respiratory symptoms.  Moreover, the scope of the April 2013 opinion was overly narrow, in that the physician's negative opinion was limited to whether in-service pneumonia caused the right-sided pulmonary granuloma, but neglected to discuss the potential effect of other in-service respiratory symptoms.  According, the case was remanded for yet another medical opinion.

The RO received the requested opinion in June 2016 from the same physician who provided the April 2013 opinion.  The most recent opinion identifies the cause of the Veteran's COPD as 40 years of smoking, a conclusion the examiner described as "clear and indisputable."  As for the Veteran's pulmonary granuloma, the examiner wrote that the usual cause is "some type of infectious process, essentially some 'scarring'."  The examiner noted a reference to past bronchitis "which would mean prior to service" and also considered in-service records, which mention "pneumonitis and [upper respiratory infections] and a right lower lobe pneumonia.  Other [upper respiratory infections] are noted in his records."  

According to the examiner, there are "a tremendous number of possible causations to the right lower lobe granuloma he claims."  The examiner wrote that, "it would be clinically impossible to determine whether any of these findings are specifically due to his service days/residuals, as he has a tremendous number of pulmonary issues that cloud answering this question (along with the possibility of . . . a prior to service origin).  And with his longstanding severe COPD/smoking history, this adds [additional] difficulty to answering the above.  Therefore, this is complete speculation."  

	(CONTINUED ON NEXT PAGE)


Analysis: Right-Sided Pulmonary Granuloma

"[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

The June 2016 opinion failed to indicate that the Veteran's right-sided pulmonary granuloma was related to service.  But according to the explanation the examiner gave for his uncertainty, it is equally reasonable to suppose that the pulmonary granuloma was caused by bronchitis prior to service, by an upper respiratory infection when the Veteran was on active duty, or by a post-service cause.  

Because no respiratory disorder was noted on the Veteran's October 1967 entrance examination, the law presumes that his lungs were normal at that time.  See Wagner, 370 F.3d at 1996.  The examiner's opinion - that there is no way to tell  whether the cause of the pulmonary granuloma manifested before, during, or after the Veteran's military service - makes it clear that the presumption of soundness was not rebutted in this case.

By applying the presumption of soundness, the Board can rule out the possibility that the pulmonary granuloma pre-existed service.  In the examiner's opinion, the remaining possibilities are that it developed in service due to a respiratory infection or after service.  Significantly, he did not indicate that one of these possibilities was more likely than the other.  

"When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin . . . such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  

The June 2016 medical opinion did not directly answer the question identified in the Board's prior remand instructions.  But, when the presumption of soundness is applied, the examiner's report is enough to identify "an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim."  Id.

By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for a right-sided pulmonary granuloma is warranted. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  

Analysis: COPD

The Veteran's post-service VA medical treatment records indicate a diagnosis of COPD.  This evidence satisfies the "current disability" requirement of the claim for service connection for a respiratory disorder other than his right-sided orbital granuloma, to include COPD.  Accordingly, the success of the claim depends on whether his current disability was incurred in service or is otherwise related to any in-service disease, injury or event.  

According to the June 2016 VA examiner, the Veteran's COPD "is NOT caused by service.  The cause is his smoking history. . . . His smoking history far outweighs any diesel fume exposure causation of his COPD.  Hence, it is less likely any diesel fume exposure is causing his COPD." (emphasis in original)

The Board finds that the medical opinion with respect to the Veteran's COPD was based on an accurate review of the Veteran's medical history.  Most importantly, the examiner offered a reasonable explanation for his opinion by identifying an alternative, and more likely, cause of the Veteran's COPD - the Veteran's decades of smoking.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (holding that a medical examination is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one'") (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991))).

The Board has considered the Veteran's written statements and hearing testimony, in which he attributed his respiratory problems, including COPD, to in-service pneumonia and to his exposure to diesel exhaust.  While he is competent to describe his observable symptoms, cf. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran is not necessarily qualified to offer an opinion concerning a matter of medical complexity, such as the likely causes of COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

Unlike the June 2016 medical opinion, the Veteran's testimony provided no explanation for his view that COPD was caused by the exposure to diesel fumes.  The Veteran attributed the belief that COPD was the result of in-service pneumonia to an unidentified physician.  But he acknowledged that another physician told him that his COPD was caused by smoking.  

For these reasons, on the issue of whether a relationship exists between COPD and military service, the Board finds that the most persuasive evidence is the opinion of the June 2016 VA examiner.  That evidence is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming his assertions as to etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

Because the preponderance of the evidence weighs against a finding that COPD, or any respiratory disability other than his service-connected right-sided pulmonary granuloma, is related to service, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

Entitlement to service connection for a right-sided pulmonary granuloma is granted.

Entitlement to service connection for a respiratory disorder other than right-sided pulmonary granuloma, to include chronic obstructive pulmonary disease (COPD), is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


